 

Case 19-25123 Doc5 Filed 11/12/19 Page1 of2

    

Fill in this information to identify your case:

     

Debtor 1 Lakeisha Shanae Skrine
First Name Middle Name Last Name

    
 
      

 
  
 

Debtor 2 ;
(Spouse if, filing) First Name Middle Name Last Name J }

 

    
  
   

 

United States Bankruptcy Court forthe: © DISTRICT OF MARYLAND

 

 

o
i

Case number
(if known)

 

 
 

amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42/15

If you are an individual filing under chapter 7, you must fill out this form if:
WI creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

[GERRI List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify. the creditor and the property that is-collateral What do you intend. to do with the property that Did you claim the property
secures a debt? as exempt:on Schedule C?
Creditors Flagship Credit Acceptance @ Surrender the property. MNo
name: C) Retain the property and redeem it.
_ CO Retain the property and enter into a C1 Yes
Description of 2013 Nissan Altima 150,000 Reaffirmation Agreement.
property miles CI Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O No
Description of leased
Property: O) Yes
Lessor's name: CO No
Description of leased
Property: O Yes
Lessor's name: O No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
 

Case 19-25123

Debtor1 Lakeisha Shanae Skrine

Doc 5

Filed 11/12/19 Page 2 of 2

Case number (if known)

 

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

 

0 Yes
O No
CO Yes
O No
O Yes
O No
O Yes

0 No

O Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpired lease.

Lakeisha Shanae Skrine
Signature of Debtor 1

Date ii fox QD

Official Form 108

X

 

Signature of Debtor 2

Date

 

Statement of Intention for Individuals Filing Under Chapter 7

page 2
